Citation Nr: 0830073	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  01-07 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to March 1958.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2008, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is associated with the 
veteran's claims file.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. It is not shown that the veteran sustained a right leg 
injury in service, and a right leg disability was not 
manifested in service; arthritis of the right leg was not 
manifested in his first postservice year; and it is not shown 
that he has a current right leg disability.  


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).

2. Service connection for residuals of a right leg injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The initial adjudication in this matter preceded the 
enactment of the VCAA.  In Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  A January 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing. In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), it also informed the 
veteran of disability rating and effective date criteria.   A 
June 2001 statement of the case (SOC) outlined the regulation 
implementing the VCAA, and notified the veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denials of these claims.  An April 2008 
supplemental SOC readjudicated the matter after the veteran 
had opportunity to respond to all previous notices and 
additional evidence received was considered.  Consequently, 
he is not prejudiced by any technical notice deficiency, 
including in timing, that may have occurred earlier in the 
process, nor is it so alleged.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service treatment records (STRs) may have been destroyed in a 
1973 fire at that facility and are unavailable.  Hence, VA 
has a heightened duty to assist the appellant in developing 
her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records.  
The RO requested that the veteran complete an NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
Based upon the information he provided, a request for records 
was resubmitted to the NPRC; it responded that it did not 
have any post-1953 sick reports on file and there were no 
March to May 1956 morning reports for the veteran's artillery 
unit.  Finally, during the veteran's January 2008 DRO 
hearing, he indicated that he was treated for his right leg 
injury at Fort Sill Army Hospital for three weeks in March 
1956.  In February 2008, the Patient Administration Division 
at Fort Sill replied that it did not have any medical records 
for the veteran.  

Based upon the information provided at the DRO hearing, the 
RO arranged for a VA audiological examination in February 
2008.  The RO did not arrange for a VA orthopedic examination 
because it was not warranted.  Absent any competent (medical) 
evidence suggesting that the veteran has a right leg 
disability, and that it may be associated with his service, a 
medical nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004). The veteran has not identified any pertinent evidence 
that remains outstanding and in a May 2007 statement 
indicated that he did not have any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's DD 214 reflects he served in the United States 
Army infantry.

April 1998 to April 2000 private treatment records from the 
Tarrant County Hospital District are silent for any 
complaints, findings, treatment, or diagnoses relating to 
bilateral hearing loss or a right leg disability.

April 1998 to June 2000 private treatment records from R.R., 
D.O., are silent for any complaints, findings, treatment, or 
diagnoses relating to bilateral hearing loss or a right leg 
disability.

A VA "Problem List" spanning the period from September 2001 
to September 2006 is silent for bilateral hearing loss or a 
right leg disability.  

June 2006 to September 2006 private treatment records from 
the Texas Cardiology Clinic are silent for any complaints, 
findings, treatment, or diagnoses relating to bilateral 
hearing loss or a right leg disability.

September 2006 to October 2006 VA outpatient treatment 
records are silent for any complaints, findings, treatment, 
or diagnosis relating to the veteran's right leg.  A past 
medical history of bilateral hearing loss is noted.

On February 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
55
LEFT
15
25
70
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 in the left ear.  Bilateral 
SNHL was diagnosed.  The veteran reported noise exposure from 
artillery fire and heavy equipment while serving as a light 
infantryman in service.  His postservice occupational noise 
exposure consisted of working in a factory "not too long"; 
he denied any recreational noise exposure.  After reviewing 
the claims file, and noting that the veteran's claim 
apparently originated in 2000, 42 years after his separation 
of service, the examiner stated, "Without the benefit of 
reviewing ANY audiometric information for the 50 years since 
the veteran's military separation, it would be speculative 
for ANY clinician to make any opinion regarding the veteran's 
claim for service connection for hearing loss . . . ." 
C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened obligation on the Board's part 
to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 




Bilateral hearing loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Because he served as an infantryman, it 
is also likely (and not in dispute) that he encountered some 
noise exposure in service.  What he must still show to 
establish service connection for his hearing loss is that 
such disability is related to his noise exposure in service.  
There is no competent evidence that shows, or suggests, that 
there is a nexus between the veteran's current hearing loss 
disability and his service.

Significantly, the record does not contain any competent 
evidence that bilateral hearing loss was manifested in 
service or in the veteran's first postservice year.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted is not warranted.  As there is no competent 
evidence that sensorineural hearing loss was manifested in 
the first postservice year, there is no basis for considering 
(and applying) the 38 U.S.C.A. § 1112 chronic disease 
presumptions (for sensorineural hearing loss as an organic 
disease of the nervous system).  

The earliest clinical notation of bilateral hearing loss of 
record is in a May 2006 VA outpatient treatment record where 
it is noted in the veteran's past medical history.  The 
February 2008 VA audiological evaluation report is the only 
medical opinion in the record that specifically addresses 
whether the veteran's current bilateral hearing loss is 
related to his active duty service/noise exposure therein.  
The examiner noted that the veteran's STRs were not available 
for review, and that his claim originated in 2000, 42 years 
after his separation from service.  The examiner opined that 
without any audiometric information for the 50 years since 
the veteran's separation from service, there was insufficient 
information available to render an opinion as to whether the 
veteran's current bilateral hearing loss was related to his 
military service without resorting to speculation.  
Significantly, a long time interval between a veteran's 
service and the earliest postservice notation of a disability 
for which service connection is sought is, of itself, a 
factor against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the interval 
between the veteran's discharge from service and the initial 
notation of bilateral hearing loss in September 2006 is some 
48 years.  

The veteran's own statements relating his current bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current bilateral hearing loss 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against this claim.  In such 
a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.

Service connection for residuals of a right leg injury.

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record does not include any competent evidence that a 
right leg disability was manifested in service.  There is no 
competent evidence that arthritis of the right leg was 
manifested in the veteran's first postservice year.  
Consequently, service connection for a right leg disability 
on the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (for right leg 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  Furthermore, postservice treatment records 
are silent as to a current right leg disability.  

Because the record does not include any competent evidence 
that the veteran has the disability for which service 
connection is sought, i.e., there is no medical diagnosis of 
residuals of a right leg injury (or objective evidence 
suggesting that veteran might have a leg disability that is 
somehow etiologically related to his service), the Board 
finds that there is no valid claim of service connection for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hence, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a right leg injury is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


